

 
 

--------------------------------------------------------------------------------

 



















CS FINANCING CORPORATION
 2008 INCENTIVE PLAN





















Approved by Board of Directors
of CS Financing Corporation
December 3, 2008
 
 

--------------------------------------------------------------------------------

 

CS FINANCING CORPORATION
2008 INCENTIVE PLAN


ARTICLE 1
PURPOSE


1.1.           GENERAL.  The purpose of the CS Financing Corporation 2008
Incentive Plan (the “Plan”) is to promote the success, and enhance the value, of
the Company by linking the personal interests of employees, officers, directors
and consultants of the Company to those of Company shareholders and by providing
such persons with an incentive for outstanding performance.  The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.  Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company.


ARTICLE 2
DEFINITIONS


2.1.           DEFINITIONS.  When a word or phrase appears in this Plan or in an
Award Agreement with the initial letter capitalized, and the word or phrase does
not commence a sentence, the word or phrase shall generally be given the meaning
ascribed to it in this Section or in Section 1.1 unless a clearly different
meaning is required by the context.  The following words and phrases shall have
the following meanings:


(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Other Stock-Based Award, or any other right or
interest relating to Common Stock or cash, granted to a Participant under the
Plan.


(b) “Award Agreement” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award.  Award Agreements may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of Awards
or series of Awards under the Plan.


(c) “Board” means the Board of Directors of the Company.


(d) [“Change in Control” means and includes the occurrence, after the Effective
Date, of any one of the following events [, but shall specifically exclude a
Public Offering]:


(i)           individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
such Board, provided that any person becoming a director after the Effective
Date and whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board shall be an
Incumbent Director; or


(ii)           any person becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of either (A) [●%] or more of the
then-outstanding Shares of Common Stock or (B) securities of the Company
representing [●%] or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of directors (the
“Company Voting Securities”); provided, however, that for purposes of this
subsection (ii), the following acquisitions of Common Stock or Company Voting
Securities shall not constitute a Change in Control: (w) an acquisition directly
from the Company, (x) an acquisition by the Company or a Subsidiary of the
Company, (y) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary of the Company, or (z)
an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subsection (iii) below); or


(iii)           the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a Subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another corporation or other entity (an
“Acquisition”), unless immediately following such Reorganization, Sale or
Acquisition:


(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the outstanding Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than [●%] of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Common Stock and the outstanding Company
Voting Securities, as the case may be, and


(B) no person (other than (x) the Company or any Subsidiary of the Company, (y)
the Surviving Entity or its ultimate parent entity, or (z) any employee benefit
plan (or related trust) sponsored or maintained by any of the foregoing) is the
beneficial owner, directly or indirectly, of [●%] or more of the total common
stock or [●%] or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Entity, and


(C) at least a majority of the members of the board of directors of the
Surviving Entity were Incumbent Directors at the time of the Board’s approval of
the execution of the initial agreement providing for such Reorganization, Sale
or Acquisition (any Reorganization, Sale or Acquisition which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or


(iv)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.]


(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying final regulations.


(f) “Committee” means the committee of the Board described in Article 4.


(g) “Common Stock” means the $0.01 par value common stock of the Company and
such other securities of the Company as may be substituted for Stock pursuant to
Article 12.


(h) “Company” means CS Financing Corporation, a Delaware corporation, or any
successor corporation.


(i) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, director or consultant of the
Company; provided, however, that for purposes of an Incentive Stock Option, or a
Stock Appreciation Right issued in tandem with an Incentive Stock Option,
“Continuous Status as a Participant” means the absence of any interruption or
termination of service as an employee of the Company or any Subsidiary, as
applicable, pursuant to applicable tax regulations.  Continuous Status as a
Participant shall not be considered interrupted in the case of any leave of
absence authorized in writing by the Company prior to its commencement;
provided, however, that for purposes of Incentive Stock Options, no such leave
may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.


(j) “Disability” shall have the meaning set forth in the Participant’s
individual employment agreement with the Company or if the Participant does not
have an employment agreement with the Company, as set forth in the Award
Agreement.


(k) “Effective Date” has the meaning assigned such term in Section 3.1.


(l) “Eligible Participant” means an employee, officer, director or consultant of
the Company or any Subsidiary.


(m) “Fair Market Value”, means (i) when the Shares are not traded on an
established securities market, the fair market value of a Share as determined in
good faith by the Committee in accordance with a reasonable application of a
reasonable valuation method approved by the Committee and in compliance with
Section 409A of the Code and the regulations issued thereunder, and (ii) when
the Shares are traded on an established securities market, the fair market value
as determined pursuant to a method selected by the Committee using actual
transactions in Shares as reported in such securities market.


(n) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan.  Notice of the grant shall be provided to the grantee within a
reasonable time after the Grant Date.


(o) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.


(p)  “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.


(q) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods.  An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.


(r) “Other Stock-Based Award” means a right, granted to a Participant under
Article 10, that relates to or is valued by reference to Stock or other Awards
relating to Stock.


(s) “Participant” means a person who, as an employee, officer, director or
consultant of the Company, has been granted an Award under the Plan; provided
that in the case of the death of a Participant, the term “Participant” refers to
a beneficiary designated pursuant to Section 11.5 or the legal guardian or other
legal representative acting in a fiduciary capacity on behalf of the Participant
under applicable state law and court supervision.


(t)  “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.


(u) “Plan” means the CS Financing CSF 2008 Incentive Plan, as amended from time
to time.


(v) “Public Offering” means the sale in an underwritten public offering
registered under the 1933 Act of Shares approved by the Board.


(w) “Restricted Stock Award” means Common Stock granted to a Participant under
Article 9 that is subject to certain restrictions and to risk of forfeiture.


(x) “Restricted Stock Unit Award” means the right granted to a Participant under
Article 9 to receive Shares (or the equivalent value in cash or other property
if the Committee so provides) in the future, which right is subject to certain
restrictions and to risk of forfeiture.


(y) “Shares” means shares of the Company’s Common Stock.  If there has been an
adjustment or substitution pursuant to Article 12, the term “Shares” shall also
include any shares of stock or other securities that are substituted for Shares
or into which Shares are adjusted pursuant to Article 12.




(z) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.


(aa) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.


(bb) “1933 Act” means the Securities Act of 1933, as amended from time to time.


(cc) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.




ARTICLE 3
EFFECTIVE TERM OF PLAN


3.1.           EFFECTIVE DATE.  The Plan shall be effective as of the date it is
approved by both the Board and the shareholders of the Company (the “Effective
Date”).


3.2.           TERMINATION OF PLAN.  The Plan shall terminate on the tenth
anniversary of the Effective Date unless earlier terminated as provided
herein.  The termination of the Plan on such date shall not affect the validity
of any Award outstanding on the date of termination.


ARTICLE 4
ADMINISTRATION


4.1.           COMMITTEE.  The Plan shall be administered by the Compensation
Committee of the Board (which committee shall consist of at least two
directors), or such other committee or committees as may be appointed by the
Board from time to time (the “Committee”) or, at the discretion of the Board
from time to time, the Plan may be administered by the Board.  The Board may
reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes.  To the extent the Board has reserved any authority and responsibility
or during any time that the Board is acting as administrator of the Plan, it
shall have all the powers of the Committee hereunder, and any reference herein
to the Committee (other than in this Section 4.1) shall include the Board.  To
the extent any action of the Board under the Plan conflicts with actions taken
by the Committee, the actions of the Board shall control.  To the extent allowed
by applicable state law, the Board by resolution may authorize an officer or
officers to grant Awards within parameters prescribed by the Board to other
officers and employees of the Company.


4.2.           ACTION AND INTERPRETATIONS BY THE COMMITTEE.  For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate.  The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Agreement and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties.  Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company, the
Company’s independent certified public accountants, Company counsel or any
executive compensation consultant or other professional retained by the Company
to assist in the administration of the Plan.




4.3.           AUTHORITY OF COMMITTEE.  Except as provided below, the Committee
has the exclusive power, authority and discretion to:


(a)  
Grant Awards;



(b)  
Designate Participants;



(c)           Determine the type or types of Awards to be granted to each
Participant;


(d)           Determine the number of Awards to be granted and the number of
Shares or dollar amount to which an Award will relate;


(e)           Determine the terms and conditions of any Award granted under the
Plan, including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;


(f)           Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Common Stock, other Awards, or other property, or an Award may be canceled,
forfeited, or surrendered;


(g)           Prescribe the form of each Award Agreement, which need not be
uniform for each Participant;


(h)           Decide all other matters that must be determined in connection
with an Award;


(i)           Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;


(j)           Make all other decisions and determinations that may be required
under the Plan or as the Committee deems necessary or advisable to administer
the Plan; and


(k)           Amend the Plan or any Award Agreement as provided herein.




4.4.           AWARD AGREEMENTS.  Each Award shall be evidenced by an Award
Agreement.  Each Award Agreement shall include such provisions, not inconsistent
with the Plan, as may be specified by the Committee.








ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1.           PLAN LIMITS.  Subject to adjustment as provided in Article 12
herein, the maximum number of Shares that may be delivered pursuant to Awards
under the Plan shall be 4,500,000 Shares, provided that:


(a)  
Shares that are potentially deliverable under an Award granted under the Plan
that is canceled, forfeited, settled in cash, expires or is otherwise terminated
without delivery of such Shares shall not be counted as having been delivered
under the Plan.

(b)  
Shares that have been issued in connection with an Award of Restricted Stock
that is canceled or forfeited prior to vesting or settled in cash, causing the
Shares to be returned to the Company, shall not be counted as having been
delivered under the Plan.



5.2.           STOCK DISTRIBUTED.  Any Common Stock distributed pursuant to an
Award may consist, in whole or in part, of authorized and unissued Common Stock,
treasury Common Stock or Common Stock purchased on the open market.




ARTICLE 6
ELIGIBILITY


6.1.           GENERAL.  Awards may be granted only to Eligible Participants,
except that Incentive Stock Options may be granted only to Eligible Participants
who are employees of the Company or a Subsidiary as defined in Section 424(e)
and (f) of the Code.


ARTICLE 7
STOCK OPTIONS


7.1.           GENERAL.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:


(a)           EXERCISE PRICE.  The exercise price per Share under an Option
shall not be less than the Fair Market Value as of the Grant Date.


(b)           TIME AND CONDITIONS OF EXERCISE.  The Committee shall determine
the time or times at which an Option may be exercised in whole or in part,
subject to Section 7.1(d).  The Committee shall also determine the performance
or other conditions, if any, that must be satisfied before all or part of an
Option may be exercised or vested.


(c)           PAYMENT.  The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.


(d)           EXERCISE TERM.  In no event may any Option be exercisable for more
than ten years from the Grant Date.


7.2.           INCENTIVE STOCK OPTIONS.  The terms of any Incentive Stock
Options granted under the Plan must comply with the following additional rules:


(a)           EXERCISE PRICE.  The exercise price of an Incentive Stock Option
shall not be less than the Fair Market Value as of the Grant Date.


(b)           LAPSE OF OPTION.  Subject to any earlier termination provision
contained in the Award Agreement, an Incentive Stock Option shall lapse upon the
earliest of the following circumstances; provided, however, that the Committee
may, prior to the lapse of the Incentive Stock Option under the circumstances
described in subsections (3), (4) or (5) below, provide in writing that the
Option will extend until a later date, but if an Option is so extended and is
exercised after the dates specified in subsections (3) and (4) below, it will
automatically become a Nonstatutory Stock Option:


(1)           The expiration date set forth in the Award Agreement.


(2)           The tenth anniversary of the Grant Date.


(3)           Three months after termination of the Participant’s Continuous
Status as a Participant for any reason other than the Participant’s Disability
or death.


(4)           One year after the Participant’s Continuous Status as a
Participant by reason of the Participant’s Disability.


(5)           One year after the Participant’s death if the Participant dies
while employed, or during the three-month period described in paragraph (3) or
during the one-year period described in paragraph (4) and before the Option
otherwise lapses.




(c)           INDIVIDUAL DOLLAR LIMITATION.  The aggregate Fair Market Value
(determined as of the Grant Date) of all Shares with respect to which Incentive
Stock Options are first exercisable by a Participant in any calendar year may
not exceed $100,000.00.


(d)           TEN PERCENT OWNERS.  No Incentive Stock Option shall be granted to
any individual who, at the Grant Date, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or any Subsidiary unless the exercise price per share of such Option is
at least one hundred and ten percent (110%) of the Fair Market Value per Share
at the Grant Date and the Option expires no later than five (5) years after the
Grant Date.


 (e)           RIGHT TO EXERCISE.  During a Participant’s lifetime, an Incentive
Stock Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.


(f)           ELIGIBLE GRANTEES.  The Committee may not grant an Incentive Stock
Option to a person who is not at the Grant Date an employee of the Company or a
Parent or Subsidiary.




ARTICLE 8
STOCK APPRECIATION RIGHTS


8.1.           GRANT OF STOCK APPRECIATION RIGHTS.  The Committee is authorized
to grant Stock Appreciation Rights to Participants on the following terms and
conditions:


(a)           RIGHT TO PAYMENT.  Upon the exercise of a Stock Appreciation
Right, the Participant to whom it is granted has the right to receive the
excess, if any, of:


(1)             The Fair Market Value of one Share on the date of exercise; over


(2)             The base price of the Stock Appreciation Right as determined by
the Committee, which shall not be less than the Fair Market Value of one Share
on the Grant Date.


(b)           OTHER TERMS.  All awards of Stock Appreciation Rights shall be
evidenced by an Award Agreement.  The terms, methods of exercise, methods of
settlement, form of consideration payable in settlement, and any other terms and
conditions of any Stock Appreciation Right shall be determined by the Committee
at the time of the grant of the Award and shall be reflected in the Award
Agreement.


ARTICLE 9
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS


9.1.           GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS.  The
Committee is authorized to make Awards of Restricted Stock or Restricted Stock
Units to Participants in such amounts and subject to such terms and conditions
as may be selected by the Committee.  An Award of Restricted Stock or Restricted
Stock Units shall be evidenced by an Award Agreement setting forth the terms,
conditions, and restrictions applicable to the Award.


9.2.           ISSUANCE AND RESTRICTIONS.  Restricted Stock or Restricted Stock
Units shall be subject to such restrictions on transferability and other
restrictions as the Committee may impose.  These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or
thereafter.  Except as otherwise provided in an Award Agreement or any special
Plan document governing an Award, the Participant shall have all of the rights
of a shareholder with respect to the Restricted Stock, and the Participant shall
have none of the rights of a stockholder with respect to Restricted Stock Units
until such time as Shares are paid in settlement of the Restricted Stock Units.


9.3.           FORFEITURE.  Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of Continuous
Status as a Participant during the applicable restriction period or upon failure
to satisfy a performance goal during the applicable restriction period,
Restricted Stock or Restricted Stock Units that are at that time subject to
restrictions shall be forfeited; provided, however, that the Committee may
provide in any Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock or Restricted Stock Units will be waived in whole
or in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock or Restricted Stock Units.


9.4.           DELIVERY OF RESTRICTED STOCK.  Shares of Restricted Stock shall
be delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant.  If physical certificates representing Shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.



Approved by Board of Directors
of CS Financing Corporation
December 3, 2008
 
 

--------------------------------------------------------------------------------

 



ARTICLE 10
STOCK OR OTHER STOCK-BASED AWARDS


10.1.                      GRANT OF STOCK OR OTHER STOCK-BASED AWARDS.  The
Committee is authorized, subject to limitations under applicable law, to grant
to Participants such other Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to Shares, as deemed by
the Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Subsidiaries.  The Committee shall determine the terms and conditions
of such Awards.




ARTICLE 11
PROVISIONS APPLICABLE TO AWARDS


11.1.                      STAND-ALONE AND TANDEM AWARDS.  Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, any other Award granted under the Plan.  Subject to
Section 11.2, Awards granted in addition to or in tandem with other Awards may
be granted either at the same time as or at a different time from the grant of
such other Awards.




11.2.                      TERM OF AWARD.  The term of each Award shall be for
the period as determined by the Committee, provided that in no event shall the
term of any Option or a Stock Appreciation Right exceed a period of ten years
from its Grant Date (or, if Section 7.2(d) applies, five years from its Grant
Date).


11.3.                      FORM OF PAYMENT FOR AWARDS.  Subject to the terms of
the Plan and any applicable law or Award Agreement, payments or transfers to be
made by the Company on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Common Stock, other Awards, or other property, or any
combination, and may be made in a single payment or transfer, in installments,
in each case determined in accordance with rules adopted by, and at the
discretion of, the Committee.


11.4.                      LIMITS ON TRANSFER.  No right or interest of a
Participant in any unexercised or restricted Award may be pledged, encumbered,
or hypothecated to or in favor of any party other than the Company, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company.  No unexercised or restricted Award shall be
assignable or transferable by a Participant other than by will or the laws of
descent and distribution or, except in the case of an Incentive Stock Option,
pursuant to a domestic relations order that would satisfy Section 414(p)(1)(A)
of the Code if such Section applied to an Award under the Plan; provided,
however, that the Committee may (but need not) permit other transfers where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.


11.5.                      BENEFICIARIES.  Notwithstanding Section 11.4, a
Participant may, in the manner determined by the Committee, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights under the Plan is subject to all terms and conditions of the Plan and any
Award Agreement applicable to the Participant, except to the extent the Plan and
Award Agreement otherwise provide, and to any additional restrictions deemed
necessary or appropriate by the Committee.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the
Participant’s estate.  Subject to the foregoing, a beneficiary designation may
be changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.


11.6.                      STOCK CERTIFICATES.  All Common Stock issuable under
the Plan is subject to any stop-transfer orders and other restrictions as the
Committee deems necessary or advisable to comply with federal or state
securities laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Common Stock is listed,
quoted, or traded.  The Committee may place legends on any Common Stock
certificate or issue instructions to the transfer agent to reference
restrictions applicable to the Common Stock.


11.7           TERMINATION OF EMPLOYMENT.  Each Participant’s Award Agreement
shall set forth the treatment of the Awards following termination of the
Participant’s employment or, if the Participant is a director or consultant,
service with the Company.  Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Awards and may
reflect distinctions based on the reasons for termination or employment or
service.


11.8.                      FORFEITURE EVENTS.  The Committee may specify in an
Award Agreement that the Participant’s rights, payments and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award. Such events
shall include, but shall not be limited to, termination of employment for cause,
violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company.


11.9.                      SUBSTITUTE AWARDS.  The Committee may grant Awards
under the Plan in substitution for stock and stock-based awards held by
employees of another entity who become employees of the Company as a result of a
merger or consolidation of the former employing entity with the Company or the
acquisition by the Company of property or stock of the former employing
corporation.  The Committee may direct that the substitute awards be granted on
such terms and conditions as the Committee considers appropriate in the
circumstances.


11.10                      CHANGE IN CONTROL OF THE COMPANY.  Each Participant’s
Award Agreement shall set forth the treatment of the Awards in the event of a
Change in Control of the Company.  Such provisions shall be determined in the
sole discretion of the Committee and need not be uniform among all Awards.


11.11                      BUYBACK PROVISIONS.  The Committee may provide in a
Participant’s Award Agreement that while Shares are not traded on an established
securities market that the Company may have certain buy-back rights with respect
to the Shares issued to the Participant pursuant to Awards under the Plan.


ARTICLE 12
CHANGES IN CAPITAL STRUCTURE


12.1.                      GENERAL.  In the event of a corporate event or
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of Shares), the authorization limit under Article 5 shall be adjusted
proportionately, and the Committee may adjust the Plan and Awards to preserve
the benefits or potential benefits of the Awards.  Action by the Committee may
include: (i) adjustment of the number and kind of shares which may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (iv) any other adjustments that the Committee determines to be
equitable.  In addition, upon the occurrence or in anticipation of such an
event, the Committee may, in its sole discretion, provide (i) that Awards will
be settled in cash rather than Common Stock, (ii) that Awards will become
immediately vested and exercisable and will expire after a designated period of
time to the extent not then exercised, (iii) that Awards will be assumed by
another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Common Stock, as of a specified date
associated with the transaction, over the exercise price of the Award, or (v)
any combination of the foregoing.  The Committee’s determination need not be
uniform and may be different for different Participants whether or not such
Participants are similarly situated.  Without limiting the foregoing, in the
event of a subdivision of the outstanding Common Stock (stock-split), a
declaration of a dividend payable in Shares, or a combination or consolidation
of the outstanding Common Stock into a lesser number of Shares, the
authorization limits under Article 5 shall automatically be adjusted
proportionately, and the Shares then subject to each Award shall automatically
be adjusted proportionately without any change in the aggregate purchase price
therefor.  To the extent that any adjustments made pursuant to this Article 12
cause Incentive Stock Options to cease to qualify as Incentive Stock Options,
such Options shall be deemed to be Nonstatutory Stock Options.  Notwithstanding
the foregoing, as may be determined by the Administrator, any such adjustment
shall not (i) cause an Award which is exempt from Section 409A of the Code to
become subject to Section 409A of the Code or (ii) cause an Award subject to
Section 409A of the Code not to comply with the requirements of Section 409A of
the Code.


ARTICLE 13
AMENDMENT, MODIFICATION AND TERMINATION


13.1.                      AMENDMENT, MODIFICATION AND TERMINATION.  The Board
or the Committee may, at any time and from time to time, amend, modify or
terminate the Plan without shareholder approval; provided, however, the Board or
Committee may condition any other amendment or modification on the approval of
shareholders of the Company for any reason, including by reason of such approval
being necessary or deemed advisable to satisfy any other tax, securities or
other applicable laws, policies or regulations.


13.2.                      AWARDS PREVIOUSLY GRANTED.  At any time and from time
to time, the Committee may amend, modify or terminate any outstanding Award
without approval of the Participant; provided, however:


(a)           Subject to the terms of the applicable Award Agreement, such
amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination (with the per-share value of an Option or Stock
Appreciation Right for this purpose being calculated as the excess, if any, of
the Fair Market Value as of the date of such amendment or termination over the
exercise or base price of such Award); and


(b)           No termination, amendment, or modification of the Plan shall
adversely affect any Award previously granted under the Plan, without the
written consent of the Participant affected thereby.  An outstanding Award shall
not be deemed to be “adversely affected” by a Plan amendment if such amendment
would not reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment (with the per-share value of an Option or Stock Appreciation Right for
this purpose being calculated as the excess, if any, of the Fair Market Value as
of the date of such amendment over the exercise or base price of such Award).





Approved by Board of Directors
of CS Financing Corporation
December 3, 2008
 
 

--------------------------------------------------------------------------------

 



ARTICLE 14
GENERAL PROVISIONS


14.1.                      NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS.  No
Participant or any Eligible Participant shall have any claim to be granted any
Award under the Plan.  Neither the Company nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).


14.2.                      NO SHAREHOLDER RIGHTS.  No Award gives a Participant
any of the rights of a shareholder of the Company unless and until Shares are in
fact issued to such person in connection with such Award.


14.3.                      WITHHOLDING.  The Company shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan.  With respect to withholding required upon any
taxable event under the Plan, the Committee may, at the time the Award is
granted or thereafter, require or permit that any such withholding requirement
be satisfied, in whole or in part, by withholding from the Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes.


14.4.                      NO RIGHT TO CONTINUED SERVICE.  Nothing in the Plan,
any Award Agreement or any other document or statement made with respect to the
Plan, shall interfere with or limit in any way the right of the Company to
terminate any Participant’s employment or status as an officer, director or
consultant at any time, nor confer upon any Participant any right to continue as
an employee, officer, director or consultant of the Company, whether for the
duration of a Participant’s Award or otherwise.


14.5.                      UNFUNDED STATUS OF AWARDS.  The Plan is intended to
be an “unfunded” plan for incentive compensation.  With respect to any payments
not yet made to a Participant pursuant to an Award, nothing contained in the
Plan or any Award Agreement shall give the Participant any rights that are
greater than those of a general creditor of the Company.  This Plan is not
intended to be subject to ERISA.


14.6.                      EXPENSES.  The expenses of administering the Plan
shall be borne by the Company.


14.7.                      TITLES AND HEADINGS.  The titles and headings of the
Sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.


14.8.                      GENDER AND NUMBER.  Except where otherwise indicated
by the context, any masculine term used herein also shall include the feminine;
the plural shall include the singular and the singular shall include the plural.


14.9.                      FRACTIONAL SHARES.  No fractional Shares shall be
issued and the Committee shall determine, in its discretion, whether cash shall
be given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding up or down.


14.10.                      GOVERNMENT AND OTHER REGULATIONS.


(a)           Notwithstanding any other provision of the Plan, no Participant
who acquires Shares pursuant to the Plan may, during any period of time that
such Participant is an affiliate of the Company (within the meaning of the rules
and regulations of the Securities and Exchange Commission under the 1933 Act),
sell such Shares, unless such offer and sale is made (i) pursuant to an
effective registration statement under the 1933 Act, which is current and
includes the Shares to be sold, or (ii) pursuant to an appropriate exemption
from the registration requirement of the 1933 Act, such as that set forth in
Rule 144 promulgated under the 1933 Act.


(b)           Notwithstanding any other provision of the Plan, if at any time
the Committee shall determine that the registration, listing or qualification of
the Shares covered by an Award upon any exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee.  Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements.  The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled.  The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.


14.11.                      GOVERNING LAW.  To the extent not governed by
federal law, the Plan and all Award Agreements shall be construed in accordance
with and governed by the laws of the State of Delaware.


14.12.                      ADDITIONAL PROVISIONS.  Each Award Agreement may
contain such other terms and conditions as the Committee may determine; provided
that such other terms and conditions are not inconsistent with the provisions of
the Plan.


14.13.                      NO LIMITATIONS ON RIGHTS OF COMPANY.  The grant of
any Award shall not in any way affect the right or power of the Company to make
adjustments, reclassification or changes in its capital or business structure or
to merge, consolidate, dissolve, liquidate, sell or transfer all or any part of
its business or assets.  The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to draft or assume awards, other than
under the Plan, to or with respect to any person.








The foregoing is hereby acknowledged as being the CS Financing Corporation 2008
Incentive Plan as adopted by the Board on November 13, 2008.


CS FINANCING CORPORATION


By:  ___/s/ Timothy Redpath_____________
Timothy Redpath,
Secretary



Approved by Board of Directors
of CS Financing Corporation
December 3, 2008
 
 

--------------------------------------------------------------------------------

 
